DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Mara DeBoe, Applicant’s representative on May 6, 2021.
The application has been amended as follows: 
In the claims

Claims 6, 16 have been canceled.
Claims 1, 8, 9, 11, 18, 19 have been amended as follows:


1.	(Currently amended) A method in a recommendation system comprising:
receiving one or more items of metadata associated with an item of content currently being delivered to a user, each of the items of metadata identifying a characteristic of a part of the item of content;

determining a segment of the item of content currently being delivered to the user prior to the receipt of the user behaviour information with which the user has engaged;
determining a plurality of content parts of the item of content within that segment currently being delivered to the user prior to the receipt of the user behaviour information with which the user has engaged;
identifying a plurality of items of metadata each respectively associated with each part of the item of content within that segment currently being delivered to the user with which the user has engaged; [[and]]
weighting each identified item of metadata for that segment separately in dependence on time proximity of the associated content part of the item within the segment to the received user behavior information, wherein items of metadata in the segment associated with those content parts of the item of content within the segment currently being delivered to the user more recent to the received user behaviour information are weighted to have a higher relevancy than items of metadata in that segment associated with those content parts of the item of content within the segment currently being delivered to the user less recent from the received user behaviour information; and
selecting auxiliary content for display to the user following the segment currently being delivered to the user in dependence at least in part on the weighted metadata for each part of the item of content within the segment. 
 
1 wherein the metadata is weighted in dependence on time proximity to an end of that part of the item of content within the segment currently being delivered to the user, wherein metadata more recent to the end of that part of the item of content within the segment currently being delivered to the user is weighted to have a higher relevancy than metadata less recent from the end of that part of the item of content within the segment currently being delivered to the user.  
9.	(Currently amended) The method of claim [[6]] 1 wherein the auxiliary content is an advert. 
11.	(Currently amended) A server of a recommendation system comprising:	a metadata store for providing one or more items of metadata associated with an item of content currently being delivered to a user, each of the items of metadata identifying a characteristic of a part of the item of content;	an interface for receiving user behaviour information corresponding to an engagement of the user with one or more parts of the item of content currently being delivered to the user; and	a processor for linking the metadata to the user behaviour in dependence on user engagement for the part of the item of the content currently being delivered to the user associated with the metadata, the processor configured to:
determine a segment of the item of content currently being delivered to the user prior to the receipt of the user behaviour information with which the user has engaged;

identify a plurality of items of metadata associated each respectively with each part of the item of content within that segment currently being delivered to the user with which the user has engaged; [[and]]
weight each identified item of metadata for that segment separately in dependence on time proximity of the associated content part of the item within the segment to the received user behaviour information, wherein items of metadata in that segment associated with those content parts of the item of content within that segment currently being delivered to the user more recent to the received user behaviour information are weighted to have a higher relevancy than items of metadata in that segment associated with those content parts of the item of content within the segment currently being delivered to the user less recent from the received user behaviour information; and
select auxiliary content for display to the user following the segment currently being delivered to the user in dependence at least in part on the weighted metadata for each part of the item of content within the segment. 
18. 	(Currently amended) The server of claim [[16]] 11 wherein the processor is configured to weight the metadata in dependence on time proximity to an end of that part of the item of content within that segment currently being delivered to the user, wherein metadata more recent to the end of that part of the item of content within that segment currently being delivered to the user is weighted to have a higher relevancy  currently being delivered to the user.  
19.	(Currently amended) The server of claim [[16]] 11 wherein the auxiliary content is an advert.

Allowable Subject Matter
Claims 1-5, 7-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “identifying a plurality of items of metadata each respectively associated with each part of the item of content within that segment currently being delivered to the user with which the user has engaged; weighting each identified item of metadata for that segment separately in dependence on time proximity of the associated content part of the item within the segment to the received user behavior information, wherein items of metadata in the segment associated with those content parts of the item of content within the segment currently being delivered to the user more recent to the received user behaviour information are weighted to have a higher relevancy than items of metadata in that segment associated with those content parts of the item of content within the segment currently being delivered to the user less recent from the received user behaviour information; and selecting auxiliary content for display to the user following the segment currently being delivered to the user in dependence at least in part on the weighted metadata for each part of the item of content within the segment” as recited in independent claims 1, 11. 
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 11 are allowed. 
Dependent claims 2-5, 7-10, 12-15, 17-20 are allowed at least by virtue of their dependency from claims 1, 11, respectively.
	



Conclusion

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 7, 2021